Citation Nr: 0122462	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,822.07, 
to include the issue of validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from January 1949 to 
April 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1992 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO) which denied waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,822.07.  
In March 1993, the Cheyenne RO found that the overpayment at 
issue in this case was validly created and did not result 
from sole administrative error on the part of VA.  

In October 1996, the Board remanded the matter to afford the 
veteran the opportunity to appear at a Board hearing in 
connection with his appeal.  By February 1997 statement, the 
veteran indicated his desire to testify before a hearing 
officer at the RO in lieu of a Board hearing.  In May 1997, 
he testified at an RO hearing, reiterating that he no longer 
wanted a Travel Board hearing.  See 38 C.F.R. § 20.702(e) 
(2000).  Thus, the Board will proceed with consideration of 
his appeal.


FINDINGS OF FACT

1.  An overpayment in the calculated amount of $8,822.07 was 
created in this case when the veteran received additional 
compensation benefits for a spouse following his divorce in 
June 1982.

2.  The $8,822.07 overpayment at issue in this case was 
created solely due to VA administrative error.


CONCLUSION OF LAW

The overpayment of compensation benefits in the calculated 
amount of $8,822.07 is not a valid indebtedness.  38 U.S.C.A. 
§ 5112(b)(2), (10) (West 1991); 38 C.F.R. §§ 3.500(b)(1), 
3.501(d)(1) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v.  Derwinski, 1 Vet. App. 308 (1991).  Even though 
the RO did not have the benefit of the explicit provisions of 
VCAA, the Board finds that VA's duties to the veteran have 
nonetheless been fulfilled with respect to this appeal.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  In this case, the Board concludes that 
the discussions in the RO's decisions, the Statements of the 
Case, and the RO hearing informed the veteran and his 
representative of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  There is no 
indication in this case that the veteran's claim for benefits 
is incomplete.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540,  
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The record shows that the veteran was wounded in action in 
April 1951.  Following his separation from service in April 
1953, he was awarded VA compensation benefits for his 
service-connected disabilities.

In April 1966, the veteran married.  In August 1966, he 
contacted the RO and requested additional compensation 
benefits for his spouse.  By October 1966 letter, the RO 
notified the veteran that his request for additional 
compensation had been granted, effective in August 1966.  
Attached to the notification letter was VA Form 21-6755, 
informing him that he must immediately report any changes in 
his marital or dependency status; that additional 
compensation for a spouse would be discontinued on death or 
divorce; and that failure to promptly notify the RO of such 
changes would result in an overpayment.

In February 1981, the veteran submitted a Declaration of 
Marital Status on which he indicated that he and his spouse 
were still married.  In January 1982, he submitted a 
Financial Status Report on which he again indicated that he 
and his spouse were still married.  

Between January and November 1982, the veteran submitted 
numerous statements and documents in support of his claims 
for a total rating based on individual unemployability due to 
service-connected disabilities and a temporary total rating 
under 38 C.F.R. § 4.29.  (At that time, he was in receipt of 
compensation benefits at the 90 percent rate).  By March and 
September 1982 rating decisions, the RO denied his claims.  
The record contains no indication whatsoever that he 
submitted information regarding his divorce during this 
period.  

By November 1982 letter, the veteran was notified of a 
Chapter 31 educational indebtedness in the amount of $220.  
He was advised that $110 would be withheld monthly from his 
compensation benefits until his indebtedness was cleared.  

Later that month, the veteran contacted the RO by telephone 
regarding his indebtedness.  During the phone call, he 
mentioned that he had several financial obligations, 
including alimony, child support, and his ex-spouse's 
attorney's fees.  In January 1983, he submitted a Financial 
Status report on which he listed his marital status as 
divorced.  He did not provide the date of divorce.

In February 1983, the RO provided the veteran with an audit 
of his Chapter 31 account from May to September 1981, and his 
compensation account from September to December 1982.  This 
audit shows that he received disability compensation payments 
of $836.68 on September 1 and October 1, 1982.  On November 
1, 1982, he received a payment of $893.68.  The reason for 
the increased payment was not specified.  According to the 
audit, on December 1, 1982, and on December 30, 1982, the 
veteran received monthly payments of $783.68, apparently 
reflecting the $110 deduction for his overpayment.  The 
claims folder contains no information showing the amount of 
the veteran's monthly payment from January 1983.

By June 1984 rating decision, the RO awarded a temporary 
total rating for the period from March 15 to August 31, 1983, 
and a total rating based on individual unemployability due to 
service-connected disabilities, from September 1, 1983.  
Records in the claims folder show that the veteran's monthly 
payment was retroactively adjusted to $1,399 from April 1, 
1983.

In a March 1984 Application for Vocational Rehabilitation, 
the veteran indicated that his only dependent was a child.  
He did not check the box indicating that he had a dependent 
spouse.  

In August 1991, the RO contacted the veteran by letter and 
requested that he provide his spouse's Social Security 
number.  The RO explained that a new law required benefit 
recipients to provide VA with the Social Security numbers for 
any dependents for whom they received benefits.  He was 
advised that if he was no longer married, he should provide 
the date of termination of his marriage.  

In a September 1991 letter, the veteran indicated that he was 
no longer married.  He claimed that at some unspecified time 
in 1982, he had notified VA of his divorce by providing his 
original final dissolution of marriage to an individual at 
the San Diego RO.  He indicated that "I was under the 
impression that the VA had made the proper adjustments at 
that time."  He indicated that "[i]f by chance, [the 
individual] didn't take care of things when I left the 
documents with him, and the VA takes out more than twice what 
I was paid for my former wife per month, this old Vet will be 
sitting out on the streets."  The veteran provided the RO 
with a copy of a May 1982 Interlocutory Judgment of 
Dissolution of Marriage, showing that divorce proceedings had 
been initiated in April 1981.  He did not provide the date 
that his divorce became final.

In November 1991, the RO notified the veteran of a proposed 
retroactive reduction in his compensation benefits, effective 
January 1, 1983, to reflect the fact that he and his former 
spouse had been divorced in 1982.  The veteran was notified 
that this retroactive action resulted in an overpayment of 
benefits in the amount of $8,822.07.  

The veteran requested a waiver of recovery of the 
overpayment.  In support of his claim, he submitted a 
Financial Status Report in January 1992, showing his monthly 
net income was $2,213 and that his monthly expenses 
(including $622 in payments on various installment debts) 
were $1,942.26, for a monthly surplus of $270.74.  

In February 1992, the Committee denied the veteran's request 
for waiver.  In its decision, the Committee noted that the 
veteran had mentioned in a November 1982 phone call, on a 
January 1983 Financial Status Report, and a March 1984 
Application for Vocational Rehabilitation that he was 
divorced.  It was also noted that between the date of his 
divorce in 1982 and 1991, no letter was generated by VA which 
specifically advised him that he was receiving an additional 
allowance for a spouse.  The Committee determined that 
although VA was at fault in failing to adjust his 
compensation, withholding of recovery would provide unjust 
enrichment to the veteran since he was not entitled to an 
additional dependency allowance for a spouse after the date 
of his divorce.  The RO also found that the veteran could 
repay the debt without financial hardship.  Thus, his request 
for a waiver was denied.

The veteran appealed the RO determination; his representative 
argued that the debt was invalid as it was due to sole 
administrative error on the part of VA.  

By March 1993 determination, the RO found that the debt at 
issue in this case did not result from sole administrative 
error on the part of VA.  The RO reasoned that although VA 
had been at fault in failing to reduce the veteran's benefits 
at the time he had mentioned his divorce, the veteran also 
bore fault in the creation of the debt by continuing to 
negotiate benefits checks when there was no reduction in 
those benefits due to the loss of a dependent spouse. 

On the veteran's June 1993 substantive appeal, he claimed to 
have personally notified someone in the San Diego RO in 1982 
that he had been divorced.  He also noted that he had 
mentioned his marital status on several occasions thereafter, 
both in writing and by telephone to the RO.  He stated that 
he believed that he had done all that was necessary to notify 
VA of his marital status and claimed that "[a]t no time did 
I think I was receiving installments I hadn't earned."  

In December 1996, the veteran submitted a Financial Status 
Report on which he indicated that he had monthly net income 
in the amount of $2,460, and monthly expenses in the amount 
of $2,363, for a monthly surplus of $97.  He claimed that his 
monthly expenses included $300 for food, $300 for "truck 
maintenance," and $1,015 in payments on various installment 
loans.  He delineated his debts and creditors, listing, inter 
alia, Citibank, Montgomery Wards, Sears, and Manhattan Bank.  
He claimed that he had not been able to pay anything on most 
of his listed installment loans since 1987, but that he was 
paying on some of his debts "to stay alive."  He signed 
that form, certifying that the information it contained was 
"true, correct, and complete" to the best of his knowledge.  

In May 1997, the veteran testified at a hearing at the RO 
that he had been divorced in June 1982, and had thereafter 
notified an individual at the San Diego RO of the divorce.  
He claimed that the individual had advised him that his 
spouse would not be removed from his compensation until 
"after the end of the year." (It is noted that records in 
the claims folder indicate that the individual named by the 
veteran was an employee of a veterans' service organization, 
not VA).  The veteran further testified that around the same 
time he had advised VA of his divorce, the amount of his 
benefit checks "fluctuated up and down" for various 
reasons, including because his son and daughter were removed 
as dependents, his compensation was adjusted to 100 percent, 
and the cost of living went "up and down."  He claimed, 
therefore, that "there was no way for [him] to know" that 
he was still receiving benefits for his ex-spouse.  His 
representative also noted that the recovery of the veteran's 
debt would amount to financial hardship as he was over 
$23,000 in debt.  He noted that, after paying his monthly 
bills, the veteran had less than $100 left.  

Subsequently associated with the claims folder was 
information from national credit agencies showing that the 
veteran had only one collection account and only one current 
account.  These reports do not reflect the numerous debts 
listed by the veteran in his December 1996 Financial Status 
Report.

II.  Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the issue of the validity of a debt is a threshold 
determination which must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 
1 Vet. App. 430 (1991); see also VA O.G.C. Prec. Op. No. 6-
98, published at 63 Fed. Reg. 31,264 (1998).

In that regard, the Board notes that under 38 U.S.C. § 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2).  As the Court noted, "[s]tated another 
way, when an overpayment has been made by reason of an 
erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Thus, the initial question presented on appeal in 
this case is whether the overpayment at issue was due solely 
to error on the part of VA.

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).

In this case, the veteran claims that in 1982, he personally 
visited the San Diego RO and provided a copy of his final 
divorce decree either to VA or a veterans' service 
representative.  As noted above, there is no objective 
evidence of record to support this contention.  In such a 
case as this, the administrative presumption of regularity 
applies.  The presumption of regularity supports the official 
acts of public officers and absent clear evidence to the 
contrary, the court presumes that they have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the one of this 
veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The veteran's 
contention that he provided a copy of his final divorce 
decree to VA, standing alone, is insufficient evidence to 
rebut the presumption of regularity.

While there is no objective indication of record that the 
veteran provided VA with a copy of his divorce decree in 
1982, the record does contain evidence showing that he 
mentioned that he was divorced from his spouse as early as 
November 1982.  

The Board finds that, based on the veteran's reports of his 
marital status, VA should have taken action to clarify his 
marital status and/or terminate his spousal allowance 
effective January 1, 1983.  See 38 U.S.C.A. § 5112(b)(2) 
(West 1991); 38 C.F.R. § 3.501(d)(1) (2000) (providing that 
the effective date of discontinuance of compensation to a 
veteran for a dependent spouse is the last day of the 
calendar year in which the divorce occurred, if such divorce 
occurred prior to October 1, 1982).  In other words, VA knew 
or should have known that the amount being paid to the 
veteran for a dependent spouse from January 1, 1983 was 
erroneous.  See McColley v. West, 13 Vet. App 553 (2000).  
Nonetheless, VA undisputedly failed to take appropriate 
action.  

However, in order to find sole administrative error on the 
part of VA, the evidence must reflect that the veteran 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither his actions nor his 
failure to act must have contributed to the overpayment.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, the veteran claims that he had no actual 
knowledge that he was being paid an additional allowance for 
his ex-spouse.  Here, the veteran's credibility is somewhat 
suspect, given the apparent exaggeration of his debts on his 
most recent financial status report.  Thus, the Board assigns 
little probative value to his assertions in this regard.

Nevertheless, after carefully reviewing claims folder, the 
Board finds that there is insufficient evidence of record to 
support the conclusion that the veteran had either actual or 
constructive knowledge of the erroneous award.  For example, 
it is noted that the amount of the veteran's monthly benefit 
payment did, indeed, fluctuate significantly on several 
occasions around the time of the veteran's divorce in 1982.  

Moreover, there is absolutely no indication of the amount of 
the payment received by the veteran in January 1983, when his 
compensation should have been adjusted to reflect loss of a 
dependent spouse.  As the veteran was never specifically 
notified by VA that he was in receipt of an additional 
allowance for a spouse between the time of his divorce and 
1991, the only way he could have or should have known that 
that he continued to receive the additional spousal allowance 
was to compare the amounts of his monthly payments.  In other 
words, if the veteran had continued to receive the same 
monthly payment in January 1983 that he received in December 
1982, with no reduction reflected for the loss of a dependent 
spouse, the Board could find that the veteran should have 
known that VA had mistakenly continued to pay him for a 
dependent spouse.  Similarly, if VA had notified the veteran 
at any time between 1982 and 1991 that his compensation had 
included an additional allowance for a spouse, the Board 
could find that the veteran had actual knowledge of the 
erroneous overpayment.  However, since the record contains no 
such evidence, including evidence of the veteran's actual 
payments during the critical time in question, it is unable 
to charge him with either constructive or actual knowledge of 
the erroneous payment.  

Accordingly, the Board must find that the erroneous award of 
additional spousal benefits was solely the result of VA 
administrative error, and in effect, void ab initio.  
Erickson, supra.  Thus, the $8, 822.07 compensation 
overpayment was improperly created and it may not be assessed 
against the veteran.  The issue of the veteran's entitlement 
to waiver of recovery of overpayment in accordance with the 
principles of equity and good conscience has been rendered 
moot and requires no further discussion or action by the 
Board.


ORDER

As the $8,822.07 indebtedness of compensation benefits was 
improperly created, the benefit sought on appeal is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



